•Wiushire, O. J. This is an original complaint by Jones, in the nature of an equitable proceeding, against the Mayor and Aldermen of the city of Little Rock, filed in this court, praying for a writ of injunction to be issued, restraining the defendants from issuing notes or bonds of said city, to circulate as money, &e. The first question, we think the only one that this court can determine by this proceeding, is the question of jurisdiction. The jurisdiction of this court is conferred and defined by the fourth section of article seven of the Constitution, which declares that the Supreme Court shall have general supervision and control over all inferior courts of law and equity; it shall have power to issue writs of error, supersedeas, certiorari, habeas corpus, mandamus, quo warranto and other remedial writs, and hear and determine the same. Final judgments from the inferior courts may be brought by writ of error, or by appeal, into the Supreme Court, in such maimer as may be prescribed by law. Thus it will bo seen that this clause of the Constitution limits the original jurisdiction of the Supreme Court to those writs enumerated in that clause, or such “other remedial writs” as may be properly used in the exercise of its appellate jurisdiction, or that may bo necessary in the exercise of the power of general supervision and control over the inferior courts; and- the power of this court, to issue the writs referred to in that clause of the Constitution, is confined to the full and complete exercise of its appellate jurisdiction, and the exercise of a general supervision and control over the inferior courts of the State, and does not extend to writs of injunction, upon filing an original bill of complaint in this court. If this court has the power to issue a writ of injunction at all, it' is only in aid of the exercise of its appellate jurisdiction, or in aid of its general power of supervision and control over the inferior courts conferred by the Constitution. This doctrine was established by this court, after years of patient investigation, in the year 1851, by an opinion delivered by Justice Scott, which has ever since been accepted by this court as a correct determination of the question. That learned judge, in the case of Carnall v. Crawford County, determined ■ by this court at the January term, 1851, said that “the powers of superintending control, designed as they arc only to keep the subordinate courts in due bounds, should rarely, if ever, he . exerted either by the circuit courts over the county courts and' justices of the peace, or by the Supreme Court over the inferior - courts, otherwise than in harmony with ordinary appellate jurisdiction as regulated by law; and, therefore, before final.judgment, nothing short of a clear detect of power in the suin' ordinate court, or clear breach of dirty and irreparable mis--, chief, by delay, should make a case for interposition, otherwise, the extraordinary powers of superintending control would-.conflict with, and in effect supersede, the ordinary appellate jurisdiction as regulated by law.” See case reported in 6 Eng., 617. This doctrine has been reaffirmed by all the adjudications in which this question of j nrisdietion has appeared, by this court, since 1851. Marr, ex parte, 12 Ark., 84; Allis, ex parte, ib., 102; Crise, ex parte, 16 Ark., 195,and Good, ex parte, 19 Ark., 411. The former adjudications of this question, by thiscourt, were under a grant of jurisdiction by the Constitution of 1836. The present Constitution,, we think, does not extend the jurisdiction formerly possessed by this court, and wo think that the only jurisdiction this court can exercise, under the grant of • jurisdiction by the present Constitution, contained in the section and article above referred to, is that of appellate jurisdiction, and a “ general supervision and control over all inferior-courts,” which unquestionably brings this case within the doctrine-announced and reaffirmed in the cases cited. The question having been so elaborately discussed by the learned and able judges composing this court, when the cases cited were-decided, we think it would he superfluous in us to discuss it. further. -T" The petition, or bill of complaint, in this case, not showing any inherent defect in the inferior tribunal having original jurisdiction of such eases, or the ineompetency of the incumbent of such tribunal, and therefore no failure of justice, the bill of complaint will he dismissed.